internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-101030-00 date date re legend compromise_agreement decedent state x date date date b will codicil trust trust amendment trustees charity a property m property n y plr-101030-00 z cite cite cite cite cite cite cite cite dear this is in response to your letter dated date and subsequent correspondence requesting a ruling that transfers of property to charity a and other charitable organizations pursuant to a compromise_agreement qualify for the estate_tax charitable deduction under sec_2055 of the internal_revenue_code facts decedent a resident of state x died testate on date decedent’s brother b survived him and was designated the executor of his estate pursuant to article fifth section a of his will decedent bequeathed property m to charity a after the satisfaction of numerous other specific bequests article eight of decedent’s will provides that the residue of decedent’s estate passes to trust a revocable_trust established by decedent prior to his death to be distributed in accordance with the terms of the trust agreement article second of the trust agreement directs the trustees to distribute portions of the trust property to various beneficiaries upon decedent’s death pursuant to article second section e after the satisfaction of these specific bequests the balance of trust is to be divided among eleven charities including a bequest of y percent of the trust residue to charity a after executing his will and the trust agreement decedent became dissatisfied with charity a and its management on date decedent asked the principal officer of his family_corporation who is not a lawyer to draft a codicil to the will codicil and amend trust trust amendment to eliminate charity a as a beneficiary plr-101030-00 the codicil made two important changes first article fifth section a of codicil eliminated the gift of property m to charity a instead property m was devised to my brother b the codicil provided no direction regarding the disposition of property m in the event that b predeceased decedent second article fifth section c of codicil devised property n to my brother b if he survives me and in the event he does not survive me then to the issue of my brother under the terms of the original will property n was not specifically bequeathed to any particular beneficiary and would have passed as part of the residuary to trust to be divided among the charities according to the percentages set forth in the trust agreement the trust amendment made one important change article eighth section e of the trust amendment eliminated charity a’s y percent share of the trust residue instead this share was bequeathed to decedent’s brother b or if decedent’s brother did not survive decedent to b’s issue in equal shares shortly after executing the codicil and the trust amendment decedent died subsequent to his death various issues have arisen with respect to the validity and interpretation of the codicil and the trust amendment with regard to the codicil the charitable residuary beneficiaries including charity a contend that the provision governing the disposition of property m should not be interpreted as giving beneficial_ownership of property m to b rather the provision should be construed as a bequest to b as executor to designate the charitable recipient or recipients of such property in support of this contention charity a notes that the language used by decedent when he intended to make a beneficial gift to b always included words to the effect that if b did not survive decedent the gift was to pass to b’s children or issue article fifth section a of codicil did not include such language but merely stated that decedent devised property m to b the codicil however also did not contain the general language utilized in the will when the decedent desired b as executor to designate the beneficiaries of certain charitable_bequests eg to the executor of decedent’s estate to be distributed as the executor may in his absolute discretion select the estate has submitted an affidavit from the drafter of the codicil supporting charity a’s interpretation the draftsman states that based on his discussions with decedent on date it was his understanding that decedent intended property m to pass to b in his capacity as executor to be distributed to the charitable recipient or recipients selected by b decedent did not intend that the property pass to b outright as the beneficial_owner of such property the affiant acknowledged that the language he used in the codicil may not clearly reflect this intent charity a has also contested the validity of the trust amendment charity a contends that the trust agreement provides that trust may only be amended by an instrument in writing delivered to the trustees in this case the trust amendment was not delivered to the trustees prior to the decedent’s death and the trustees had no knowledge of the existence of the trust amendment prior to decedent’s death additionally the trust amendment incorrectly referenced an inoperative provision a provision superseded by an earlier trust amendment as authority for decedent’s power plr-101030-00 to amend trust on date in an attempt to avoid expensive litigation and negative publicity charity a the other residual charitable beneficiaries and b executed a compromise_agreement conditioned upon a favorable ruling by the internal_revenue_service to settle the dispute under the terms of the compromise_agreement the trust amendment is declared invalid charity a will receive its original y percent share of the trust residue charity a agrees in a separate agreement referenced by the compromise_agreement to place the y percent residuary_trust share into an endowment account which limits charity a’s use of the trust share to certain specific charitable purposes in addition the compromise_agreement upholds the validity of the codicil however article fifth section a of codicil will be interpreted such that b does not receive beneficial_ownership of property m but will designate in his capacity as executor the charitable recipient or recipients of property m finally b will receive property n outright law and analysis sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all transfers for charitable purposes sec_20_2056_c_-2 of the estate_tax regulations provides that if as a result of the controversy involving the decedent’s will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate if the assignment or surrender was pursuant to an agreement not to contest the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse this regulation is equally applicable for purposes of the charitable deduction in 674_f2d_761 9th cir the court considered whether a marital_deduction was allowable for property distributed to the decedent’s spouse pursuant to a settlement agreement relying on 387_us_456 the court concluded that a good_faith settlement must be based upon an enforceable right under state law properly interpreted in order to qualify the property distribution as passing from the decedent for purposes of the federal estate_tax_marital_deduction in the present case in accordance with sec_20_2056_c_-2 and ahmanson foundation a deduction is allowable under sec_2055 to the decedent’s estate for the amounts paid to charity a and other designated charities pursuant to the compromise_agreement if the compromise_agreement was negotiated and is in settlement of a bona_fide dispute plr-101030-00 the compromise_agreement is the product of arm’s length negotiations and is within the range of reasonable outcomes under the governing instrument and applicable state law and the payments received by charity a and the other designated charities as a result of the compromise_agreement do not exceed what charity a and the other designated charities would have been entitled to if their rights had been pursued in litigation under state x law when construing a will the court must ascertain the intent of the testator from the whole instrument attributing due weight to all its language and then give effect to that intent unless prevented by some positive rule_of law cite state x courts have also held that it is permissible to look at all the material circumstances in the light of which the will was executed in order to comprehend the sense and purpose of the language employed cite see also cite where oral evidence was admitted for the purpose of showing that testator intended the remainder_interest in a_trust created under her will to pass to her three grandchildren cite where in determining the identity of a legatee extrinsic evidence of the conduct and declarations of the testator was admissible to show the testator’s relation to and state of feeling towards any of the respective claimants of a legacy so that the purpose and intention of the testator could be determined from the language of the will taken in connection with all the surrounding and attendant circumstances under state x law a valid trust once created cannot be revoked or altered except by the exercise in strict conformity with the terms of such trust of a reserved power to do so cite in cite the trust settlor reserved the right to amend the trust by an instrument in writing acknowledged and delivered to the trustees in that case the amendments executed by the settlor were not acknowledged by the settlor before a public officer authorized by law to take acknowledgments but were delivered and accepted by the trustees the court held that the acknowledgment required under the terms of the trust could not be waived and the purported amendments were invalid cite see also cite holding that where a_trust instrument explicitly provides for a power and method of modification that power must be exercised in strict conformity to its terms in the present case we believe that state x law supports charity a’s objection that the trust amendment is invalid because it was not delivered to the trustees as prescribed by the terms of the trust agreement cite regarding the proper construction of the codicil the language used to bequeath property m to b neither clearly vested beneficial title in b nor directed b as executor to designate the charitable recipient or recipients of property m however affidavits submitted by the draftsman and b state that the decedent intended property m to pass to b as executor to designate the charitable recipient or recipients of such property further decedent’s history of charitable giving approximately z acres donated to charity a by decedent and b supports such an interpretation accordingly in view of plr-101030-00 state x law admitting extrinsic evidence when construing an instrument we believe that a court could reasonably view the codicil as passing property m to b as executor to designate the charitable recipient or recipients of such property based on the facts submitted and the representations made we believe that the compromise_agreement was negotiated in settlement of a bona_fide contest regarding the validity and interpretation of the codicil and the trust amendment we also believe that the compromise_agreement satisfies the requirements articulated in c - d and ahmanson foundation therefore the y percent share of the trust residue passing to charity a and property m passing to the charitable recipient or recipients selected by b qualify for the estate_tax charitable deduction under sec_2055 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether the terms of the compromised agreement result in an act of self-dealing under sec_4941 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the executor of decedent’s estate and an additional authorized representative enclosure copy for purposes by sincerely assistant chief_counsel passthroughs and special industries robert honigman acting assistant branch chief branch
